DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows and the changes included below are based on the interview with applicant's representative on 05/03/2021:  
In the claims:
***Note: all unlisted claims remain unchanged***

Claim 1. (Currently Amended) A hockey stick, comprising: a shaft that includes an upper portion, a lower portion, and a middle portion between the upper portion and the lower portion, wherein the upper portion transitions to the middle portion via a first curve, and wherein the middle portion transitions to the lower portion via a second curve; and a blade that extends from the lower portion and that has a curvature to define a forehand direction and a backhand direction; wherein, when the hockey stick is viewed from a viewing position with the blade generally extending toward the viewing position, the lower portion of the shaft is laterally offset in the backhand direction from , wherein the first curve or the second curve includes two or more contiguous and straight shaft portions that define one or more angles between the two or more contiguous and straight shaft portions.

Claim 17. (Currently Amended) A hockey stick, comprising: a shaft that includes an upper portion, a lower portion, and a middle portion between the upper portion and the lower portion, wherein the upper portion transitions to the middle portion via a first curve, and wherein the middle portion transitions to the lower portion via a second curve; and a blade that extends from the lower portion; wherein, when the hockey stick is viewed from a viewing position with the blade generally extending toward the viewing position, the lower portion of the shaft is offset in a lateral direction from the upper portion of the shaft, the offset in the lateral direction provided by the first curve, the middle portion of the shaft, and the second curve, and wherein the upper portion is nonlinear with, and substantially parallel to, the lower portion; and wherein a midpoint of the shaft along a length dimension of the shaft is included in at least one of the lower portion, the second curve, the middle portion, and the first curve; and wherein the hockey stick is a one-piece hockey stick, wherein the first curve or the second curve includes two or more contiguous and straight shaft portions that define one or more angles between the two or more contiguous and straight shaft portions.


Claim 19. (Canceled) 

Allowable Subject Matter
Claims 1, 3, 5-9, 11-18, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record (Ubriaco (5853338), Thomas (4795153), Tucker (6500079), Evannochko (6964792), Curtis (4544157), Borgen (4629190)) does not teach the recitation in claim 1 of “the lower portion of the shaft is laterally offset in the backhand direction from the upper portion of the shaft, the offset in the backhand direction provided by the first curve, the middle portion of the shaft, and the second curve, wherein the first curve or the second curve includes two or more contiguous and straight shaft portions that define one or more angles between the two or more contiguous and straight shaft portions,” the recitation in claim 17 of “the lower portion of the shaft is offset in a lateral direction from the upper portion of the shaft, the offset in the lateral direction provided by the first curve, the middle portion of the shaft, and the second curve, wherein the first curve or the second curve includes two or more contiguous and straight shaft portions that define one or more angles between the two or more contiguous and straight shaft portions,” and the recitation in claim 20 of “the middle portion includes a midpoint of the shaft along a length dimension of the shaft; wherein the lower portion of the shaft is laterally offset in the backhand direction from the upper portion of the shaft due to the first curve, the middle portion of the shaft, and the second curve such that the upper portion is positioned further in the forehand direction than both the blade and the lower portion, and wherein the upper portion is nonlinear with, and substantially parallel to, the lower portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.G./Examiner, Art Unit 3711          
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711